DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant’s remarks regarding the objection to the drawings on pages 8-9, have been fully considered and are persuasive. Accordingly, the objection is withdrawn. 
	Applicant’s remarks regarding the rejection to claim 10 under 35 U.S.C. §112(b) on page 9 have been fully considered and are persuasive. Accordingly, the rejection is withdrawn. However, upon further consideration, claims 1-5 and 7-21 are rejected under 35 U.S.C. §112(b). 
 	Applicant’s remarks, see page 12-13, filed 5/9/22, regarding the rejections of claims under 35 U.S.C §102 and §103 have been fully considered and are persuasive. Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection under U.S.C. §103 is made in view of the prior art cited previously and further in view of in view of Cox et al (International Publication WO-2015154135) which was not previously relied upon. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Independent claims 1, 10 and 19 require the following abstract ideas: determining a normal operating range for the water properties by calculating; comparing the data gathered to the normal operating range; detecting an anomaly by a determining step. 
The limitations of “determin[ing], based on the baseline water data, a normal operating range for each of the one or more water properties by calculating an average value for each of the one or more water properties based on historical data and determining a threshold away from the average value for each of the one or more water properties […] and  compare the operational water data to the normal operating range; detect an anomaly by determining that at least some of the operational water data is outside of the normal operating range”; as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting a “controller,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “controller” language, “determining” and “comparing” in the context of this claim encompasses the user manually calculating an average and determining a threshold to determine a normal operating range based on baseline data and comparing values. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “mental processes” grouping of abstract ideas. For example, comparing information to determine the existence of a particular content is a mental process that can be performed in the human mind, see MPEP §2106.04(a)(2). Accordingly, the claim recites an abstract idea. Here, if -not when- an anomaly is detected, a corrective action is output.  This is not a particular practical application because a corrective action as signal with information is not particular and the claim does not state that the corrective action is performed; instead it merely states that the action is output.  This judicial exception is not integrated into a practical application. In particular, claim 1 only recites one additional element – a water condition monitor which measures one or many water properties (in essence general data gathering not does not amount to significantly more than the abstract idea, see MPEP2106.05(g) and 2106.05(d)) and   Parker v. Flook, 437 U.S. 584, 198 USPQ 193 (1978).  In addition, the dependent claims recite only routine and conventional claim elements, for example the pH sensor of claim 2, the manifold which is a pipe or a group of pipe between the inlet and outlet of claim 7 and, an audible alert to a user interface in claim 3 sensors, pipes, audible alert interfaces are conventional in the water monitoring art).
A parallel analysis applies for method claim 10.  Claim 10 indicates that a corrective action is output which may be used to correct an anomaly and maintain a desired condition. However, similar to the discussion above, the language of claim 10 does not indicate that the desired condition is maintained, nor does it give any specifics -not particular- how the “desired condition” is in fact maintained. 
Consequently, claimed elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
In summary, the claims are directed to an abstract idea and do not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
As discussed above with respect to integration of the abstract idea into a practical application, the additional elements - a water monitoring system of claim 1 to gather data using sensors regarding properties of water and the water condition monitor of claim 1 including a manifold of claim 5 disposed between an outlet and an inlet are routine and conventional in the arts of water system and amount to no more than mere instructions to apply the exception using a controller - a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept under 35 USC §101. 
Accordingly, the claims are not patent eligible. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 and 7-21 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed had possession of the claimed invention. The dependent claims are rejected by virtue of their respective dependency on claims 1, 10 and 19.
Claim 1 recites a “controller configured to determine, based on the baseline water data, a normal operating range for each of the one or more water properties by calculating an average value for each of the one or more water properties based on historical data and determining a threshold away from the average value for each of the one or more water properties”. 
Claim 10 recites a “determining, based on the baseline water data, a normal operating range for each of the one or more water properties by calculating an average value for each of the one or more water properties based on historical data and determining a threshold away from the average value for each of the one or more water properties”. 
Claim 19 recites a “controller configured to […] determine compare the operational water data to a normal operating range, wherein the normal operating range is determined by calculating an average value for each of the one or more water properties based on historical data and determining a threshold away from the average value for each of the one or more water properties” 
A lack of written description exists because claims 1, 10 and 19 define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed for the result to be achieved. Here, an outcome is described, not a means for achieving that outcome. In the instant case, the algorithm for performing the function is not explained in the specification where simply restating the function recited in the claim is not sufficient to comply with the written description requirement of USC 112(a). Specifically, the algorithm and steps/procedure taken to perform the function of determining, based on the baseline water data, a normal operating range for each of the one or more water properties by calculating an average value for each of the one or more water properties based on historical data and by determining a threshold away from the average value for each of the one or more water properties must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed (see MPEP §§ 2163.02 and 2181, subsection IV). Moreover, in the instant case, the specification does not disclose the computer and the algorithm with the necessary steps that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor possessed “the determining algorithm”. 
Claims 1-5 and 7-20  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a “controller configured to determine, based on the baseline water data, a normal operating range for each of the one or more water properties by calculating an average value for each of the one or more water properties based on historical data and determining a threshold away from the average value for each of the one or more water properties”. It is unclear what the determining algorithm is limited to because of a lack of written description exists because it is unclear to one having ordinary skill in the art that applicant was in possession of an algorithm determine a normal operating range for a water property  at the time of filing. The claim is further indefinite because a “normal operating range” is a relative term which renders the claim indefinite. Moreover, normal can mean conforming to a standard or as the average state or condition. What is considered a normal operating range? When does an operating range become normal and when does it become abnormal? Is it in relative to what is expected or to what is deemed a standard? The specification does not provide a standard for ascertaining the requisite normalcy degree for the operating range boundaries, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 10 recites a “determining, based on the baseline water data, a normal operating range for each of the one or more water properties by calculating an average value for each of the one or more water properties based on historical data and determining a threshold away from the average value for each of the one or more water properties”. It is unclear what the determining algorithm is limited to because of a lack of written description exists because it is unclear to one having ordinary skill in the art that applicant was in possession of an algorithm determine a normal operating range for a water property  at the time of filing. The claim is further indefinite because a “normal operating range” is a relative term which renders the claim indefinite. Moreover, normal can mean conforming to a standard or as the average state or condition. What is considered a normal operating range? When does an operating range become normal and when does it become abnormal? Is it in relative to what is expected or to what is deemed a standard? The specification does not provide a standard for ascertaining the requisite normalcy degree for the operating range boundaries, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim 19 recites a “controller configured to […] determine compare the operational water data to a normal operating range, wherein the normal operating range is determined by calculating an average value for each of the one or more water properties based on historical data and determining a threshold away from the average value for each of the one or more water properties”. It is unclear what the determining algorithm is limited to because of a lack of written description exists because it is unclear to one having ordinary skill in the art that applicant was in possession of an algorithm determine a normal operating range for a water property  at the time of filing. The claim is further indefinite because a “normal operating range” is a relative term which renders the claim indefinite. Moreover, normal can mean conforming to a standard or as the average state or condition. What is considered a normal operating range? When does an operating range become normal and when does it become abnormal? Is it in relative to what is expected or to what is deemed a standard? The specification does not provide a standard for ascertaining the requisite normalcy degree for the operating range boundaries, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Allen et al (USPN 5,422,014) in view of Keizer et al (USPGpub 2014/0262233) and further in view of Cox et al (International Publication WO-2015154135).
Regarding claim 1, Allen teaches a water monitoring system (referred to as an automatic monitoring and control System 30 illustrated in Figure 2) comprising: 
a water condition monitor (referred to as ORP sensor 78 and pH sensor 76 illustrated in Figure 2) configured to measure one or more water properties (e.g. ORP oxidation reduction potential and pH); and 
a controller (92) in communication with the water condition monitor (sensor) and a water heater system (referred to as a heat exchanger 60, see Figure 1), the controller (92) configured to: 
receive baseline water data (the broadest reasonable interpretation given for baseline water data is information regarding properties of water from an operation of the system, data which is suitable for comparison with data) from the water condition monitor (i.e. the ORP sensor 78 and pH sensor 76, which give output signals 88 and 86 respectively, signals indicative of properties of the water measured), the baseline water data (see col 17 lines 10-15, which recites “microprocessor 206 first measures and records a reference pH in manifold 74”) indicative of the one or more water properties (see col 7 lines 30-55, which recites “[t]he pH sensor 76 and the ORP sensor 78 produce millivolt-level, high-impedance output signals 84 and 86 respectively, which are functions of the concentrations of hydrogen ions and HOCl […] the output signals 84, 86, 88, and 90 are fed to a controller 92”); 
receive operational water data from the water condition monitor (sensor) (see col 7 lines 30-55, which recites “[t]he pH sensor 76 and the ORP sensor 78 produce millivolt-level, high-impedance output signals 84 and 86 respectively, which are functions of the concentrations of hydrogen ions and HOCl […] the output signals 84, 86, 88, and 90 are fed to a controller 92”)(the limitation at steady-state or near steady-state conditions is not patently distinct from the prior art because the cited prior art teaches all of the positively recited structure of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. See In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987). The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. V. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)); 
compare the operational water data to a normal operating range (see claim 45, which recites “measures the response […] compares the measured response”); 
detect an anomaly by determining that at least some of the operational water data is outside of the normal operating range (see col 7 lines 51-57, which recites “[t]he controller 92 uses the output signals 84, 86, 88, and 90 to determine the amount of acid and liquid chlorine that needs to be added to the water to maintain the pool and spa water at a precise pH and HOCl concentration”); and 
output one or more corrective actions for a component of the water circulation system to correct the anomaly (see claim 45 which recites “adjusts said acid and halogen inject signals to maintain proper bactericide effectiveness in said first water storage area” output corrective action corresponds adjusting the acid and halogen inject signals” where the output is the signal to maintain and if necessary adjust a water property such pH, HOCL concentration, temperature).
Allen does not teach a system including a controller programmed to determine, based on baseline water data, a normal operating range for each of one or more water properties by calculating an average value for each of the one or more water properties based on historical data and determining a threshold away from the average value for each of the one or more water properties. 
In the analogous art of monitoring water by measuring and optimizing the quality of the water, Keizer teaches a water monitoring system (see [0018], which recites “on-line unit for measuring, controlling, and/or optimizing the quality of produced water …. treatment and/or optimization procedures take into account the desired end use of the produced water”) including a controller programmed to determine, based on baseline water data, a normal operating range for each of one or more water properties (see [0031], which recites “[b]ased upon the information received by the controller from the plurality of sensors or from the remote device, the controller can transmit signals to the various pumps to make automatic, real-time adjustments, to the amount of chemical that the pumps are injecting into the produced water storage device or the amount of one or more sources of fresh water being added to the produced water in the storage device” see [0032], which recites “device can determine if a measured property is outside of an acceptable range and based on the information received by the plurality of sensors, the controller or remote device can make appropriate adjustments”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the program of the programmed controller of Allen with the program of the programmed controller of Keizer for the benefit of making automatic, real-time adjustments to the amount of chemical that the pumps are injecting into the water storage device (see [0031] of Allen).
In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the program of the programmed controller of Allen with the program of the programmed controller of Keizer because the combination of familiar elements is likely to be obvious when it does no more than yield predictable results (see KSR International Co. v. Teleflex Inc., 550 U.S. 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).
The combination of Keizer and Allen does not explicitly teach a controller programmed to calculate an average value for each of the one or more water properties based on historical data and programmed to determine a threshold away from the average value for each of the one or more water properties.
In the analogous art of providing a control system for monitoring a water property by determining an operational range based on historical data, Cox teaches a control system for controlling a water property including digital instructions configured to direct a processor determine threshold values from historical data (see claim 2), the threshold values against which measurement signals are compared (see claim 1). In addition, Cox teaches determining the threshold from time averaged historical flows and water pressures, i.e. at least 2 water properties (see [119])(also see [291], which describes a controller 225 configured to analyze historical data to determine an average of a water property and [292], which recites “analysis of the historical data is preferably used by the controller to determine a threshold value” and [314], which recites “the determination of threshold values from historical data can also include the determination of threshold values, for example as averages or medians or any other suitable statistical, for 15 particular date ranges as well as time ranges”, [285] and Figure 9). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the digital instructions and the processor of Cox programmed to determine a threshold from averaged historical data for the benefit of efficiently controlling a flow of water (see [314] and [285]). 
In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the program of the programmed controller of Cox with the program of the programmed controller of the combination of Keizer and Allen because the combination of familiar elements is likely to be obvious when it does no more than yield predictable results (see KSR International Co. v. Teleflex Inc., 550 U.S. 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).
Regarding claim 2, the combination of Allen, Keizer and Cox teaches the water monitoring system of Claim 1, wherein the water condition monitor (sensor) comprises one or more of: a temperature sensor, a pH sensor, an oxidation reduction potential (ORP) sensor, a total dissolved solids (TDS) sensor, a chlorine concentration sensor, and a flow rate sensor (see col 7 lines 30-55 of Keizer, which recites “[t]he pH sensor 76 and the ORP sensor 78 produce millivolt-level, high-impedance output signals 84 and 86 respectively, which are functions of the concentrations of hydrogen ions and HOCl […] the output signals 84, 86, 88, and 90 are fed to a controller 92”). 
Regarding claim 3, the combination of Allen, Keizer and Cox teaches the water monitoring system of Claim 1, wherein the controller is further configured to transmit an alert to a user interface, the alert indicating the anomaly and the one or more corrective actions (see [0032] of Keizer, which recites “operator can receive a signal or alarm from the remote device through a cellular communication from the controller and send instructions or a signal back to the controller using the remote device to turn on one or more of the chemical injection pumps”).
Regarding claim 4, the combination of Allen, Keizer and Cox teaches the water monitoring system of Claim 1, wherein the one or more corrective actions comprise one or more of: 
shutting down the water heater system, altering a water flow rate, and altering a temperature of the water heater system (see [0031] of Keizer, which recites “the controller to cause the controller to make certain adjustments to the output of the chemical injection pumps. The information can also be processed internally by the controller and the controller can automatically send signals to the pumps, to adjust the amount of chemical injection, or to the pumps responsible for the flow rate of one or more fresh water sources” and [0032], which recites “the operator can receive a signal or alarm from the remote device through a cellular communication from the controller and send instructions or a signal back to the controller using the remote device to turn on one or more of the chemical injection pumps, turn off one or more of the chemical injection pumps, increase or decrease the amount of chemical being added to the produced water by one or more of the injection pumps, increase or decrease the amount of fresh water being added to the produced water, or any combination of the foregoing”). 
Regarding claim 8, the combination of Allen, Keizer and Cox teaches the water monitoring system of Claim 1, wherein the controller is configured to determine a customized normal operating range (referred to as prescribed ranges in col 3 line 59 of Allen) based on a user-inputted target value  (referred to as an acceptable range in col 4 lines 43-45 of Allen) for each of one or more water properties, the customized normal operating range including a range maximum minimum (see col 3 line 59 of Allen, which recites prescribed ranges” and col 4 lines 43-45 of Allen which recites “maintain the pH level of the treated water within acceptable ranges”).
Regarding claim 9, the combination of Allen, Keizer and Cox teaches the water monitoring system of Claim 8, wherein the anomaly is associated with operational water data for each of two or more water properties being outside respective normal operating ranges (see col 7 lines 51-57 of Allen, which recites “[t]he controller 92 uses the output signals 84, 86, 88, and 90 to determine the amount of acid and liquid chlorine that needs to be added to the water to maintain the pool and spa water at a precise pH and HOCl concentration” and see claim 45 which recites “adjusts said acid and halogen inject signals to maintain proper bactericide effectiveness in said first water storage area”).
Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Allen, Keizer and Cox as applied to claim 1 above and further in view of Nagurny et al (USPGpub 2011/0079375).
Regarding claim 5, the combination of Allen and Keizer teaches the water monitoring system of Claim 1 further comprising: 
a manifold (74) having an inlet (72) and an outlet (138), the manifold being attachable (which is interpreted as a structure being able to be removed or disconnected or separated from another structure) to at least a portion of the water heater system (heat exchanger 60) (see Figures 1 and 2 of Allen). 
The combination of Allen and Keizer does not explicitly teach a water monitoring system including a manifold separable to a least a portion of the water heater system. 
In the analogous art of providing water heater systems, Nagurny et al teaches a manifold (referred to as a input manifold 202 illustrated in Figure 2) having an inlet (which corresponds an outlet of the closed-loop conduit 106 fluidly connected to the input manifold 202, see Figure 2) and an outlet (which corresponds to the warm water out conduit connect to input manifold 202, Figure 2),  the manifold (202) being detachably attachable to at least a portion of the water heater system (see [0025], which recites “[a]n input manifold provides primary fluid to the channels and an output manifold receives primary fluid from the channels. The input and output manifolds are fluidically coupled with the channels through couplings that can be readily attached and detached. These detachably connectable couplings facilitate removal of individual plate assemblies from the heat exchanger”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the manifold detachably attachable to a least a portion of water heater system for the benefit of facilitating “removal of individual plate assemblies for the heat exchanger” (see [0025]).
In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the manifold separable from the water heater system because the courts have held that if it were considered desirable for any reason to obtain access to the end of [the prior art’s] structure to which another structure is applied, it would be obvious to make said structure removable for that purpose (see In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 CCPA 1961 where claimed structure, a lipstick holder with a removable cap, was fully met by the prior art except that in the prior art the cap is "press fitted" and therefore not manually removable. The court held that "if it were considered desirable for any reason to obtain access to the end of [the prior art’s] holder to which the cap is applied, it would be obvious to make the cap removable for that purpose").
Regarding claim 7, the combination of Allen, Keizer and Nagurny teaches the water monitoring system of Claim 5, wherein the water condition monitor (sensors including a pH sensor 76 and ORP sensor 78, see Figure 4A of Allen) is located in the manifold (74) between the inlet (72) and the outlet (138) (see Figure 2 of Allen).
Claims 10-18 are rejected under 35 U.S.C. 103 as being unpatentable over Keizer (USPGpub 2014/0262233) in view of Allen (USPN 5,422,014) and further in view of Cox (International Publication WO 2015/154135).
Regarding claim 10, Keizer teaches a method for maintaining a desired condition of water in a system (see [0011], which recites “clarification at a water treatment plant. The treatment method is based off of the water quality and desired end use for the water”, [0018], which recites “on-line unit for measuring, controlling, and/or optimizing the quality of produced water …. treatment and/or optimization procedures take into account the desired end use of the produced water”), the water heater system comprising a water heater (referred to as a heat exchanger 60, see Figure 1) , the method comprising: 
receiving baseline water data indicative of one or more water properties measured by a water condition monitor (referred to broadly as a sensor in [0025] and illustrated in Figure 1) (see [0013], which recites “[t]he system comprises (a) one or more sensors operable to measure a property associated with the produced water and convert the measured property into an input signal capable of being transmitted; (b) a transmitter associated with each of the one or more sensors operable to transmit the input signal; (c) a controller operable to receive the transmitted input signal”); 
determining, based on the baseline water data, a normal operating range for each of the one or more water properties (see [0032], which recites “device can determine if a measured property is outside of an acceptable range and based on the information received by the plurality of sensors, the controller or remote device can make appropriate adjustments”), because a normal operating range is interpreted to be inside of an acceptable range, by determining if a measured property is outside of an acceptable range, the device distinguishes a normal measured property from an abnormal and unacceptable range during operation and issue corrective action accordingly); 
receiving operational water data from the water condition monitor (sensor) (see [0044], which recites “[a] transmitter associated with each sensor transmits the input signal to the controller. The controller is operable to receive the transmitted input signal”), the operational water data being indicative of one or more measured water properties measured during operation of a water heater system (see [0044]); at steady-state or near-steady-state conditions (see abstract, which recites “measuring one or more properties associated with the produced water to be sure that the one or more properties are within an acceptable range and, if the one or more properties are not within the acceptable range for each respective property being measured, causing a change in flow of one or more” in the case the property is within acceptable range no corrective action is taken and the measurement corresponds to near steady state conditions” because no change significant enough to require a correction occurs during the time the system stays in near steady state or steady state conditions);
comparing the operational water data to the normal operating range (see [0061], which recites “the measured value for each measured property is compared to the acceptable range inputted for that specific property”); 
detecting an anomaly by determining that at least some of the operational water data is outside of the normal operating range (see “method can also comprise the step (j) wherein if the measured one or more properties is outside of the acceptable range associated with that property inputted in step (e), causing a change”, the anomaly is interpreted as a deviation from a normal operating range, synonymous with an abnormal and unacceptable range of operation); and 
in response to detecting the anomaly, outputting, via a controller in communication with the water heater system, one or more corrective actions to correct the anomaly to maintain the desired condition (see [0062], which recites “causing a change in an influx of a chemical into the produced water from the one or more chemical injection pumps, the chemical being capable of adjusting the measured property associated with the produced water in a manner to bring the measured property within the acceptable range and/or causing a change in a flow rate of the one or more fresh water source pumps”).
While Keizer teaches a method for maintaining a desired condition of water in a system and though the water system of Keizer is capable of being heated, Keizer does not explicitly teach that the system is a water heater system. 
In the analogous art of providing systems and methods for monitoring and precisely controlling the chemical balance in a reservoir of water, Allen teaches an automatic chemical monitor and control system 30 (see Entire Abstract) comprising a manifold configured to connect to and fluidly communicate with a heat exchanger 60 for water (see Figure 1), the system 30 including a pH sensor (see claim 33), a controller connect to receive signals representative of the pH, the oxygen reduction potential, and the existence of flow of recirculating water (see claim 33) and a computer control means (see claim 35). In addition, Allen teaches maintaining a desired condition of water (see the abstract, which recites “an automatic system to precisely maintain bactericidal action in a reservoir of water”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the control means of Allen with the programmed controller of Keizer for the benefit of allowing improved control over the system parameters and to avoid circular control loops (see [0021] of Allen, which recites “[t]he controller may be programmed to prioritize system pH over conductivity, or vice versa. It should be appreciated that the object of such hierarchy logic is to allow improved control over the system parameters and to avoid circular control loops”).
The combination of Keizer and Allen does not explicitly teach a controller programmed to calculate an average value for each of the one or more water properties based on historical data and programmed to determine a threshold away from the average value for each of the one or more water properties.
In the analogous art of providing a control system for monitoring a water property by determining an operational range based on historical data, Cox teaches a control system for controlling a water property including digital instructions configured to direct a processor determine threshold values from historical data (see claim 2), the threshold values against which measurement signals are compared (see claim 1). In addition, Cox teaches determining the threshold from time averaged historical flows and water pressures, i.e. at least 2 water properties, (see [119])(also see [291], which describes a controller 225 configured to analyze historical data to determine an average of a water property and [292], which recites “analysis of the historical data is preferably used by the controller to determine a threshold value” and [314], which recites “the determination of threshold values from historical data can also include the determination of threshold values, for example as averages or medians or any other suitable statistical, for 15 particular date ranges as well as time ranges”, [285] and Figure 9). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the digital instructions and the processor of Cox programmed to determine a threshold from averaged historical data for the benefit of efficiently controlling a flow of water (see [314] and [285]). 
In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the program of the programmed controller of Cox with the program of the programmed controller of the combination of Keizer and Allen because the combination of familiar elements is likely to be obvious when it does no more than yield predictable results (see KSR International Co. v. Teleflex Inc., 550 U.S. 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).
Regarding claim 11, the combination of Allen, Keizer and Cox teaches the method of Claim 10, wherein the water condition monitor (sensor) comprises one or more of: 
a temperature sensor, a pH sensor, an oxidation reduction potential (ORP) sensor, a total dissolved solids (TDS) sensor, a chlorine concentration sensor, and a flow rate sensor (see claim 11 of Keizer, which recites “the one or more sensors are operable to measure properties of the produced water selected from the group consisting of conductivity, pH, oxidation/reduction potential, biocide concentration, turbidity, temperature, flow, dissolved oxygen, total suspended solids, and total dissolved solids”).
Regarding claim 12, the combination of Allen, Keizer and Cox teaches the method of Claim 10, further comprising: 
transmitting an alert to a user interface, the alert indicating the anomaly and the one or more corrective actions (see [0032] of Keizer, which recites “operator can receive a signal or alarm from the remote device through a cellular communication from the controller and send instructions or a signal back to the controller using the remote device to turn on one or more of the chemical injection pumps”).
Regarding claim 13, the combination of Allen, Keizer and Cox teaches the method of Claim 10, wherein the one or more corrective actions comprise one or more of: 
	shutting down the water heater system, altering a water flow rate, and altering a temperature of the water heater system (see [0031] of Keizer, which recites “ the controller to cause the controller to make certain adjustments to the output of the chemical injection pumps. The information can also be processed internally by the controller and the controller can automatically send signals to the pumps, to adjust the amount of chemical injection, or to the pumps responsible for the flow rate of one or more fresh water sources” and [0032], which recites “the operator can receive a signal or alarm from the remote device through a cellular communication from the controller and send instructions or a signal back to the controller using the remote device to turn on one or more of the chemical injection pumps, turn off one or more of the chemical injection pumps, increase or decrease the amount of chemical being added to the produced water by one or more of the injection pumps, increase or decrease the amount of fresh water being added to the produced water, or any combination of the foregoing”). 
Regarding claim 14, the combination of Allen, Keizer and Cox teaches the method of Claim 10, wherein the water condition monitor (including the pH and ORP sensors 76 and 78, see Figure 2 of Allen) is attached to a manifold (74) has an inlet (72) and outlet (138) (see Figure 2 of Allen), the manifold being configured to fluidly communicate with the water heater system (heat exchanger 60) (wherein the manifold 74 is in fluid communication with a water heater 60, see col 7 lines 1-29 of Allen).
Regarding claim 15, the combination of Allen, Keizer and Cox teaches the method of Claim 14, further comprising: 
constantly flowing water between the inlet and the outlet (see claim 1 of Keizer, which recites “introducing produced water into the storage device … providing a delivery conduit having a first end in fluid communication with the produced water and a second end connected to an inlet of the monitoring and controlling unit; pumping a sample of produced water from the storage device into the monitoring and controlling unit” and claim 13 of Keizer, which recites “operating the method continuously”).
Regarding claim 16, the combination of Allen, Keizer and Cox teaches the method of Claim 14, wherein the water condition monitor (ORP sensor 78 illustrated in Figure 2 of Allen) is located in the manifold (74) between the inlet (72) and the outlet (138) (see Figure 2 of Allen). 
Regarding claim 17, the combination of Allen, Keizer and Cox teaches the method of Claim 10 further comprising: 
receiving a user-inputted target value (see claim 82 of Allen, which recites “user can change operating parameters of said electronic means through said user interface means); and 
determining a customized normal operating range (referred to as prescribed ranges) by determining a customized normal operating range, the range inherently having a  maximum (which corresponds to an upper limit of an acceptable range) and a  minimum (which corresponds to upper limit of an acceptable range) (see col 3 line 59 of Allen, which recites prescribed ranges” and col 4 lines 43-45 of Allen which recites “maintain the pH level of the treated water within acceptable ranges”).
Regarding claim 18, the combination of Allen, Keizer and Cox teaches the method of Claim 17, wherein the variance threshold is user-inputted (see col 12 lines 43-46 of Allen, which recites “[a] front panel 230, connected to microprocessor by panel bus 232, provides system status, alarms, and a keypad for user input”, claim 82 of Allen, which recites “user can change operating parameters of said electronic means through said user interface means”, col 3 line 59 of Allen, which recites prescribed ranges” and col 4 lines 43-45 of Allen which recites “maintain the pH level of the treated water within acceptable ranges”). 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Allen et al (USPN 5,422,014) in view of Cox (International Publication WO 2015/154135)
Regarding claim 19, the combination of Allen and Cox teaches a water monitoring device (referred to as an automatic monitoring and control system 30 illustrated in Figure 2) comprising:
a manifold (74) having an inlet (72) and an outlet (138) in fluid communication with a water circulation system (see Figures 1 and 2), the manifold (74) being configured to constantly produce a flow of water between the inlet (72) and the outlet (138); a water condition monitor (referred to as an ORP sensor 78 illustrated in Figure 2) ) located in the manifold (74) between the inlet (72) and the outlet (138), the water condition monitor (including a pH sensor 76 and ORP sensor 78, see Figure 4A) being configured to measure one or more water properties (such as pH and ORP see Figure 4A); and a controller (92) configured to: 
receive operational water data from the water condition monitor (sensor) (see col 7 lines 30-55, which recites “[t]he pH sensor 76 and the ORP sensor 78 produce millivolt-level, high-impedance output signals 84 and 86 respectively, which are functions of the concentrations of hydrogen ions and HOCl […] the output signals 84, 86, 88, and 90 are fed to a controller 92”) (the limitation at steady-state or near steady-state conditions is not patently distinct from the prior art because the cited prior art teaches all of the positively recited structure of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. See In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987). The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. V. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)). In addition, regarding a manner of operating the water monitoring device, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”
compare the operational water data to a normal operating range (see claim 45, which recites “measures the response […] compares the measured response”); 
detect an anomaly by determining that at least some of the operational water data is outside of the normal operating range (see col 7 lines 51-57, which recites “[t]he controller 92 uses the output signals 84, 86, 88, and 90 to determine the amount of acid and liquid chlorine that needs to be added to the water to maintain the pool and spa water at a precise pH and HOCl concentration”); and 
output one or more corrective actions for a component of the water circulation system to correct the anomaly (see claim 45 which recites “adjusts said acid and halogen inject signals to maintain proper bactericide effectiveness in said first water storage area”).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Allen and Cox further in view of in view of Lilley (USPGpub 2017/0036902)
Regarding claim 20, The combination of Allen and Cox teaches the water monitoring device of Claim 19.
Though Allen teaches a water condition monitor (78) and a controller (92), 
Allen does not explicitly teach further comprising a housing, the water condition monitor and the controller being located substantially within the housing.
In the analogous art of providing systems, devices and methods for water treatment and water heating, Lilley teaches a housing (52) of a water monitoring device (referred to as a water treatment system 200 in [0061]) and a water condition monitor (referred to as a resistive voltage divider 188 in [0075], see Figure 22) and a controller (96, see [0045]), the water condition monitor (188) and the controller (96)  being located substantially within the housing (52). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a housing for housing a water condition monitor and a controller for the benefit of providing a rigid housing formed of a thermoplastic or a thermosetting plastic for a water condition monitor and a controller (see [0039] of Lilley). 
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of  Allen, Keizer and Cox and further in view of  Scott (US Patent 6,265,699).
Regarding claim 21, the combination of Allen, Keizer and Cox teaches the water monitoring system of Claim 1.
The combination of Allen, Keizer and Cox does not explicitly teach a water monitoring system wherein a controller is part of and is located in a water heater of a water heater system.
In the analogous art of providing water heaters having control systems, Scott teaches a water heater (referred to as a water heater 10 in col 2 lines 39-41) having a controller (referred to as an electronic controller 28 in col 2 lines 40-55) wherein the controller 28  is part of and is located within a water heater 10 (see Figure 2). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the undisclosed location of the controller to be disposed within the water heater for the benefit of reducing wiring between the controller and the water heater controlled by said controller (see Figure 2 and col 2 lines 40-55 of Scott). 
In addition, because instant specification is silent to unexpected results, it would have been obvious to one of ordinary skill in the art at the time the invention was made to integrate the controller and the water heater because such modification would have involved making elements integral.  Making elements integral is generally recognized as being within the level of ordinary skill in the art.  In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Zhang (CN 103699514) teaches a method for detecting a steady state and judging an operation condition of a water treatment process in a thermal power plant. The method comprises the steps of (1), collecting sensor data comprising pressure of a water outlet header pipe of a water pump, water inlet flow of a cation bed, water inlet flow of an anion bed, pressure of a cationic exchanger inlet, pressure of an anion exchanger inlet, pressure of a mixed ion exchanger inlet, ion concentration and the like to determine steady state thresholds of the sensors and operation condition switch thresholds; (2), detecting operation condition steady state and judging operation condition stages: 2.(1), calculating and judging whether the process is in a steady state or not according to the steady state thresholds of the sensors of the step (1), performing the step 2.(2) if the process is in unsteady state in judgment; 2.(2), calculating and judging that whether the operation condition switches according to the operation condition switch thresholds of the step (2), performing the step 2.(3) if the operation condition switches in judgment; and 2.(3), calculating Euclidean distance and similarity according to data which is sampled in real time to judge the operation condition stage. The method is capable of accurately judging the steady state and the operation condition switch of the water treatment process, transiting the unsteady state process and monitoring the data of the sensors in real time automatically and dynamically (see abstract).
Enck (US Patent 5,056,712) teaches water heater controller that controls operation of water heater systems as a function of actual hot water usage, wherein the water heater controller utilizes historical hot water usage data and responds promptly to actual usage levels (see first two paragraphs of the summary of the invention).
 Lewis et al (USPGpub 2016/0259348) teaches a chemical system 100 for aquatic applications including an interface 114, a pool controller 106 and a chemical controller 102, a filtration device 108, a pump 110, a heater 112 and sensors 120 and 130. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN BORTOLI whose telephone number is (571)270-3179. The examiner can normally be reached 9 A.M. to 5 P.M. Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JONATHAN BORTOLI/Examiner, Art Unit 1797                                                                                                                                                                                                        /LYLE ALEXANDER/Supervisory Patent Examiner, Art Unit 1797